Citation Nr: 0915589	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with myocardial infarction.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and gastritis.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for shortness of breath 
or respiratory disease.

9.  Entitlement to service connection for circulatory 
insufficiency of the legs and feet (peripheral vascular 
disease).

10.  Entitlement to service connection for bilateral ankle 
edema.

11.  Entitlement to service connection for blurry vision.

12.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1973.  

This appeal arises from rating decisions issued in January 
2004 and June 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  In February 
2007, the Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge.  

In October 2007 this case was remanded for further 
development.  In addition to the issues listed above, the 
issues of entitlement to service connection for an anxiety 
disorder, a skin condition, and for residuals of a laceration 
of the left hand, were remanded by the Board in October 2007.  
In a rating decision dated in June 2008, the RO granted 
service connection for an anxiety disorder, for residuals of 
a laceration of the left hand and entitlement for a skin 
condition.  As this represents a complete grant of the 
benefits sought on remand regarding those issues, those 
issues are no longer on appeal before the Board and have not 
been included above.

The right ear hearing loss, arteriosclerotic heart disease 
with myocardial infarction, gout, gastroesophageal reflux 
disease and gastritis, peptic ulcer disease and insomnia 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss 
disability for VA compensation purposes.

2.  The Veteran is not currently diagnosed with any headache 
disorder that is causally or etiologically related to 
service.

3.  The Veteran is not currently diagnosed with any 
circulatory insufficiency that is causally or etiologically 
related to service.

4.  The Veteran's bilateral presbyopia is not causally or 
etiologically related to service or permanently aggravated by 
the veteran's active service.

5.  The Veteran is not currently diagnosed with any bilateral 
ankle edema that is causally or etiologically related to 
service.

6.  The Veteran's shortness of breath or respiratory disease 
is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by the Veteran's service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  A headache disorder was not incurred in or aggravated by 
the Veteran's service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Circulatory insufficiency was not incurred in or 
aggravated by the Veteran's service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Bilateral presbyopia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).

5.  Bilateral ankle edema was not incurred in or aggravated 
by the Veteran's service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

6.  Shortness of breath or respiratory disease was not 
incurred in or aggravated by the Veteran's service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2003 and April 2004 that fully 
addressed all notice elements and were sent prior to the 
initial AOJ decisions in these matters.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  All pertinent private treatment records, 
adequately identified by the Veteran, have been associated 
with the claims folder, including the records of the 
Veteran's treatment from the Natchez Regional Medical Center 
and the Mississippi Department of Health and the Veteran was 
provided an opportunity to set forth his or her contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.  The appellant was afforded VA medical examinations in 
March 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

Although the Board has reviewed in detail the five volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses whether the conditions are related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

A. Left Ear Hearing Loss

The Veteran seeks service connection left ear hearing loss.  
The Veteran contends that his hearing loss is due to his 
exposure to loud noise in service.

In addition to the general requirements regarding entitlement 
to service connection stated above, the Board notes that the 
absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss.  
Upon examination at separation from service in November 1972, 
the Veteran was not noted to have any hearing loss.

The Veteran's post-service treatment records do not reveal 
any diagnosis or treatment for any left ear hearing loss.

In March 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  Upon examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
10
15
20

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

In light of the evidence, the Board finds that entitlement to 
service connection for left ear hearing loss is not 
warranted.  Upon examination in March 2008, the Veteran's 
left ear was not noted to have any hearing loss pursuant to 
38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. 
App.  174, 178-80 (2007) (specifically upholding the validity 
of 38 C.F.R. § 3.385 to define hearing loss for VA 
compensation purposes).  As such the claim must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

B. Headaches

The Veteran seeks service connection for headaches.  He 
contends that his headaches are, in part, due to his exposure 
to chemicals in service.  The Veteran's service treatment 
records reveal that the Veteran complained of headaches on a 
number of occasions.  These headaches were associated with 
viral processes and the Veteran was not diagnosed in service 
with any headache disorder.  Upon examination at separation 
from service in November 1972, the Veteran was not noted to 
have any headache or neurological disorder.

The Veteran's post-service treatment records there is no 
record of any complaint, diagnosis, or treatment for 
headaches until 2000 when the Veteran reported that he began 
having headaches in service.  There is no diagnosis of a 
headache disorder in the Veteran's post-service treatment 
records.

In March 2008 the Veteran was afforded a VA C&P examination.  
The Veteran indicated that he began having headaches in 
service.  After examination, the Veteran was not diagnosed 
with any headache disorder.  The examiner noted that 
headaches associated with viral processes are very common and 
rendered the opinion that any current headaches of the 
Veteran are not associated with the Veteran's headaches in 
service.

In light of the evidence, the Board finds that entitlement to 
service connection for headaches is not warranted.  The 
Veteran's service treatment records do not reveal any 
diagnosis of any headache disorder.  The Veteran has reported 
that he had had headaches ever since service.  The Board 
notes that the Veteran is competent to report that he has had 
headaches since service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, the Veteran is not competent 
to diagnose a headache disorder or to associate any current 
headache disorder with his in service or subsequent 
headaches.  Upon examination, the Veteran was not diagnosed 
with any headache disorder and the Board notes that pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
examiner, in March 2008, opined that the Veteran's reported 
current headaches were not associated with the Veteran's in 
service headaches as the veteran's in service headaches were 
noted to be due to viral processes.  Lastly, the Board notes 
that there is no evidence of record associating any current 
headache disorder with any reported exposure to chemicals, 
including jet fuel, in service.  As the Veteran is not 
currently diagnosed with any headache disorder and there is 
no evidence associating any reported headaches with the 
Veteran's active service or the Veteran's reported exposure 
to jet fuel in service, entitlement to service connection for 
headaches must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for headaches, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C. Circulatory Insufficiency of the Legs and Feet

The Veteran seeks service connection for circulatory 
insufficiency of the legs and feet.  He contends that his 
circulatory insufficiency of the legs and feet is, in part, 
due to his exposure to chemicals in service.  The Veteran's 
service treatment records do not reveal any compliant, 
diagnosis, or treatment for any circulatory insufficiency of 
the legs and feet.

The Veteran's post-service treatment records do not reveal 
any diagnosis of circulatory insufficiency.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Veteran's claim of entitlement to 
service connection for circulatory insufficiency must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for circulatory insufficiency, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Blurry Vision

The Veteran seeks entitlement to service connection for 
blurry vision.  The Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for blurry 
vision or any vision defects.

The Veteran's post-service treatment records reveal that the 
Veteran is currently diagnosed with presbyopia requiring 
corrective lenses.

In March 2008 the Veteran was afforded a VA C&P eye 
examination.  After examination the Veteran was diagnosed 
with presbyopia and diabetes mellitus without diabetic 
retinopathy.  The examiner noted that presbyopia is a factor 
of aging and is not related to or aggravated by the Veteran's 
diabetes mellitus or period of active service.

The Board notes generally that refractive error of the eyes 
is not a disability for VA purposes.  Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by superimposed disease or injury.  See 38 C.F.R. 
§§ 3.303(c), 4.9; see also Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 
(1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 
(1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 
6257(2000).  This includes refractive error due to such eye 
disorders as myopia, presbyopia and astigmatism.  The 
Veteran's presbyopia in this case, therefore, cannot be 
service-connected absent evidence of aggravation.  After 
examination in March 2008 the Veteran's presbyopia was noted 
to not be aggravated by the Veteran's active service or the 
Veteran's diabetes mellitus.  As refractive error of the eyes 
is not a disability for VA purposes, absent aggravation by a 
superimposed disease or injury, and the evidence does not 
reveal any aggravation by a superimposed disease or injury, 
the veteran's bilateral presbyopia may not be service 
connected.  As such, the veteran's claim of entitlement to 
service connection for blurry vision must be denied.

E. Bilateral Ankle Edema

The Veteran seeks service connection for bilateral ankle 
edema.  The Veteran contends that he has bilateral ankle 
edema due to his active service.

The Veteran's service treatment records do not reveal any 
compliant, diagnosis, or treatment for any bilateral ankle 
edema.  Upon examination at separation from service in 
November 1972, the Veteran was not noted to have any ankle 
edema.

The Veteran's post-service treatment records do not show any 
diagnosis or treatment for bilateral ankle edema.  In March 
2008 he was afforded a VA C&P medical examination.  After 
examination, the Veteran was not noted to have any current 
bilateral ankle edema.  The examiner reported that the 
Veteran indicated that he had bilateral ankle edema when he 
had flare-ups of his gout.  The examiner did not diagnose the 
Veteran with bilateral ankle edema and indicated that the 
condition did not develop while he was in service.

In light of the evidence, the Board finds that service 
connection for bilateral ankle edema is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any ankle edema.  The 
Veteran's post-service treatment records do not reveal a 
diagnosis of bilateral ankle edema.  The Board notes that the 
Veteran is competent to report that he has had swelling of 
the ankles.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, he is not competent to diagnose his 
condition or render an opinion associating any current 
bilateral ankle edema with his active service.  Upon 
examination in March 2008 the Veteran was not diagnosed with 
bilateral ankle edema and, therefore, no opinion was rendered 
regarding whether any ankle edema was related to service.  As 
noted above, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the Veteran's claim of 
entitlement to service connection for bilateral ankle edema 
must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral ankle edema, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F. Shortness of Breath or Respiratory Disease

The Veteran seeks service connection for shortness of breath 
or respiratory disease.  He contends that the condition is 
due to his exposure to chemicals in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any reparatory 
condition.  Upon examination at separation from service in 
November 1972, he was not noted to have any breathing 
condition.

The Veteran's post-service treatment records reveal that he 
was treated numerous times for shortness of breath since May 
1989.  However, the Veteran's post-service treatment records 
do not reveal any opinion regarding the etiology of the 
Veteran's breathing conditions.

In March 2008 the Veteran was afforded a VA C&P examination 
regarding his respiratory conditions.  The Veteran was noted 
to have mild shortness of breath since the late 1980's.  He 
was noted to be overweight during this time period and to be 
able to walk three or four city blocks prior to experiencing 
shortness of breath.  The Veteran was reported having no 
difficulty with chronic cough and no history of asthma, 
pneumonia, or tuberculosis.  The Veteran had a history of 
smoking.  He was noted to have mild wheezing on expiration.  
The Veteran was not reported to be prescribed any medication 
for his breathing condition.  After examination, the Veteran 
was diagnosed with mild chronic obstructive pulmonary disease 
(COPD) with a forced vital capacity at one second (FEV1) of 
86 percent of predicted.  The examiner rendered the opinion 
that the Veteran's current shortness of breath or respiratory 
disease was as likely as not due to the Veteran's history of 
smoking and was less likely as not due to the Veteran's 
exposure to jet fuel in service based upon the Veteran having 
a clear X-ray and that his symptoms developed more than 15 
years after exposure.  The examiner indicated that the 
Veteran's shortness of breath may also be attributed to the 
Veteran's reduced state of physical fitness.

In light of the evidence, the Board finds that the Veteran's 
claim of entitlement to service connection for shortness of 
breath or respiratory disease must be denied.  The Veteran's 
service treatment records do no reveal any complaint, 
diagnosis, or treatment for any breathing condition.  While 
the Veteran is competent to indicate that he has shortness of 
breath, there are no complaints of shortness of breath in the 
Veteran's post-service treatment records until more than 15 
years after separation from service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Upon examination in March 
2008, the Veteran was diagnosed with mild COPD.  However, the 
examiner did not attribute the Veteran's breathing condition 
with the veteran's active service or exposure to chemicals, 
including jet fuel, in service.  Instead, the Veteran's 
current breathing condition was attributed to the Veteran's 
history of smoking and reduced state of physical fitness.  As 
such, the Veteran's claim of entitlement to service 
connection for shortness of breath or respiratory disease 
must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for shortness of breath or respiratory disease, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for circulatory 
insufficiency is denied.

Entitlement to service connection for bilateral presbyopia is 
denied.

Entitlement to service connection for bilateral ankle edema 
is denied.

Entitlement to service connection for shortness of breath or 
respiratory disease is denied.


REMAND

The Veteran seeks service connection for right ear hearing 
loss, arteriosclerotic heart disease with myocardial 
infarction, gout, GERD and gastritis, peptic ulcer disease, 
and insomnia.

The Veteran contends that his right ear hearing loss is due 
to his exposure to loud noise in service.  Service treatment 
records do not show any complaint, diagnosis or treatment for 
any right ear hearing loss.  Upon examination at separation 
from service in November 1972, he was not noted to have any 
right ear hearing loss.  In March 2008 the Veteran was 
afforded a VA C&P examination regarding his right ear hearing 
loss.  After examination, the Veteran was noted to have mild 
sensorineural hearing loss at 3000 Hz.  The examiner opined 
that due to the lack of any hearing loss on examination at 
separation from service and for the lack of any noted hearing 
loss for many years after service, the Veteran's hearing loss 
was less likely than not caused by the Veteran exposure to 
loud noise in service.  As noted above, the absence of 
documented hearing loss while in service is not fatal to a 
claim for service connection and even when a Veteran does not 
meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  
As such, the Board finds the examiner's opinion to be 
insufficient as it is not supported by adequate rationale and 
thus the claim must be remanded for the Veteran to be 
afforded an adequate audiological examination.

The Veteran contends that his arteriosclerotic heart disease 
with myocardial infarction is due to his active service.  The 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any heart condition.  The Veteran 
was afforded a VA C&P examination in October 1992.  After 
examination, the Veteran was diagnosed with atherosclerotic 
coronary artery disease manifest as angina and status post 
myocardial infarction.  No opinion was rendered regarding the 
etiology of the Veteran's condition.  In March 2008 the 
Veteran was afforded a VA C&P examination regarding his 
heart.  After examination, the Veteran was diagnosed with 
coronary artery disease status post multiple angioplasties.  
The examiner indicated that coronary artery disease is a 
chronic disease and takes years to develop.  The examiner did 
not render an opinion on whether the Veteran's cardiac 
disorder first manifested in service or whether it was 
related to service.

The Veteran contends that his gout is, in part, due to his 
exposure to chemicals in service.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for gout.  The post-service treatment records 
reveal that the Veteran was diagnosed with gout in the 1990's 
and has been treated since.  In March 2008 the Veteran was 
afforded a VA C&P examination regarding his claim of 
entitlement to service connection for gout.  After 
examination, the Veteran was diagnosed with gout.  The 
examiner opined that the Veteran's gout did not develop in 
service.  However, the examiner did not render an opinion 
regarding whether the Veteran's current gout was due to or 
related the Veteran's active service.

The Veteran contends that his GERD, gastritis, and peptic 
ulcer disease had their onset while he was on active duty.  
The service treatment records reveal that the Veteran was 
treated for vomiting, nausea, diarrhea, and pain in the 
stomach while in service.  Post-service treatment records 
reveal that the Veteran was diagnosed with and has been 
treated for GERD, gastritis, and peptic ulcer disease since 
the 1980's and 1990's.  The Veteran was afforded a VA C&P 
examination in October 1992.  After examination, the Veteran 
was diagnosed with abdominal pain secondary to GERD.  No 
opinion was rendered regarding the etiology of the Veteran's 
condition.  In February 2000 the Veteran was afforded a VA 
C&P general medical examination.  After examination, the 
Veteran was diagnosed with gastritis by history.  No opinion 
was rendered regarding the etiology of the Veteran's 
condition.  In March 2008 the Veteran was afforded a VA C&P 
examination regarding his gastrointestinal conditions.  After 
examination, the examiner diagnosed the Veteran with GERD and 
peptic ulcer disease.  The examiner rendered the opinion that 
the Veteran's conditions did not have their onset while the 
Veteran was on active duty.  The examiner further indicated 
that as the Veteran's diabetes mellitus has not aggravated 
the Veteran's gastrointestinal conditions.  The examiner 
failed to render an opinion on whether the Veteran's 
gastrointestinal conditions are due to or associated with the 
Veteran's active service.

The Veteran contends that he has insomnia due to his active 
service.  The Veteran was diagnosed June 2004 with sleep 
apnea after undergoing a VA sleep study.  The Veteran was 
noted to be prescribed with a CPAP machine to treat his sleep 
apnea in an October 2004 VA treatment note.  In October 2007 
the Board remanded the Veteran's claim of entitlement to 
service connection for insomnia and requested that the 
Veteran be afforded a VA medical examination regarding the 
etiology of the Veteran's current insomnia.  The Veteran was 
afforded a VA C&P psychiatric examination which discussed the 
Veteran's insomnia in terms of his anxiety disorder.  The 
examiner indicated that the Veteran's insomnia was an Axis 
III contributor to the Veteran's anxiety condition.  However, 
the examiner did not opine whether the Veteran's insomnia was 
due to the Veteran's active service.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

In addition, the Board notes that in its remand, dated in 
October 2007, the Board requested that the examiner(s) render 
an opinion regarding whether the Veteran's conditions were 
due to or related to the Veteran's active service.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board 
has no discretion and must remand the claims of entitlement 
to service connection for arteriosclerotic heart disease, 
gout, GERD with gastritis, and peptic ulcer disease for an 
opinion to be rendered regarding whether these conditions are 
due to or related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion to be 
provided by an appropriate physician.  
The claims folder should be made 
available to and reviewed by the 
physician.  The physician should provide 
an opinion as to whether it is less 
likely than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the Veteran's 
right ear hearing loss, arteriosclerotic 
heart disease with myocardial infarction, 
gout, gastroesophageal reflux disease and 
gastritis, peptic ulcer disease, and/or 
insomnia are related to the Veteran's 
active service.  The rationale for all 
opinions expressed should be provided in 
a report.  In doing so, the examiner must 
acknowledge and discuss the Veteran's 
report of a continuity of symptomatology.  
If the physician determines that a 
physical examination is necessary in 
order to provide the requested opinion, 
such examination should be scheduled.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's service 
connection claims.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


